Citation Nr: 1317315	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headache disability.

2.  Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active military service from January 1991 to March 1991.  He had active duty for training (ACDUTRA) from June 1990 to September 1990.  A DD Form 214 also indicates that he had one month and 29 days of active service prior to his 1990 ACDUTRA; however, it does not provide specific dates for such service.  The Veteran has averred he had service from June 1989 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

These matters were previously before the Board in May 2010 and December 2010 and were remanded for further development.  The file has now returned to the Board for further appellate consideration. 

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for migraine headache disability as well as an acquired psychiatric disability, to include bipolar disorder.  

In its December 2010 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine the etiology of a psychiatric disability or migraine disability.  The examiner was requested to furnish an opinion concerning whether it was at least as likely as not (50 percent or greater) that the Veteran had a current psychiatric disability and/or migraine disability causally related to his military service.  

Pursuant to the Board's December 2010 Remand instructions, the Veteran was afforded a VA neurological disorders examination in July 2011, at which time the examiner diagnosed him as having migraine headaches.  However, the examiner found that the Veteran's migraine headaches were less likely as not caused by or a result of military service.  The examiner explained that the alleged dates of onset of migraine headaches documented in the claims file were inconsistent.  For instance, a November 2009 neurology consult indicated that the Veteran claimed a history of migraine headaches all of his life, while at other times the Veteran alleged the initial onset of migraine occurred after being inoculated in service or after being diagnosed with a high fever from heat stroke or upper respiratory infection.  Still, on another occasion, the Veteran alleged that his headaches began after he was hospitalized for high fever following a heat stroke.  

However, the Board is unclear as to how the July 2011 examiner arrived at her definitive conclusion that the Veteran's diagnosed migraine headaches were "less likely as not" caused by or a result of military service based on this conflicting evidence.  If the examiner was attempting to say that an etiological opinion would be speculative based on the conflicting evidence of record, she should say so.  The Board recognizes that an examiner's conclusion that an etiological opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion.  However, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Rather, the July 2011 examiner definitively opined that the Veteran's headaches were less likely as not caused by or a result of military service, and suggested that the Veteran "had a prior history of migraines before entering into the military" based on the November 2009 neurology consult which indicated that the Veteran claimed a history of migraine headaches all of his life.  If this is the case, then the examiner should have also opined as to whether the Veteran's military service aggravated the preexisting migraine headache disorder.  In this regard, aggravation is characterized by an increase in the severity of a disability during service, that is not due to the natural progress of the disease and the underlying condition is worsened.  The Board emphasizes that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).   

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand is required to obtain an addendum to the July 2011 VA neurological examination report. 

Also pursuant to the Board's December 2010 Remand instructions, the Veteran was afforded a VA mental disorders examination in October 2011, at which time he was diagnosed as having bipolar affective disorder as well as attention deficit disorder.  The examiner conceded that the Veteran had a history of treatment for bipolar affective disorder.  The examiner additionally conceded that the Veteran manifested the signs and symptoms of bipolar effective disorder, including mood swings, irritability, rapid changes in energy level, and feelings of anxiety.  Although he never saw combat, the Veteran was noted to have completed training exercises in hot weather and received immunizations appropriate for people who were going to be deployed in Operation Desert Storm/Desert Shield.  However, the examiner incorrectly stated that the Veteran's sole contention was that his current bipolar disorder was caused by his in-service immunizations and/or training exercises.  As such, the examiner explained that a review of the medical literature did not show any causal relationship between bipolar affective disorder and immunizations or heat.  Although there was some anecdotal evidence for fibromyalgia, nothing in peer-reviewed scientific journals provided the basis for the Veteran's claim that his bipolar affective disorder was due to his military experience.  Therefore, the examiner concluded that "there would appear to be no relationship backed by any research that his emotional problems stemmed from his time in the military."

As noted above, the October 2011 examiner incorrectly stated that the Veteran contended that his current bipolar disorder was caused by his in-service immunizations.  Rather, the Veteran had alleged that his migraine headaches were due to the immunizations, and merely reported in-service onset of psychiatric symptomatology.  However, the October 2011 opinion focused on the likelihood that the Veteran's psychiatric disorder was caused by some specific in-service event, such as immunizations and/or heat exposure, and failed to discuss the likelihood that his current psychiatric symptomatology first manifested during, or was caused by, active service, regardless of causation.  As such, the Board finds that a remand is required to obtain an addendum to the October 2011 VA mental disorders examination report.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who conducted the Veteran's July 2011 VA neurological disorders examination and ask that an addendum opinion be provided.  Specifically, the examiner is asked to provide adequate reasons and bases to support her conclusion that the Veteran's diagnosed migraine headaches were "less likely as not" caused by or a result of military service in light of the examiner's additional finding that the alleged dates of onset of migraines documented in the claims file were inconsistent.  The examiner is also asked to provide an opinion as to whether clear and unmistakable evidence of record establishes that migraine headaches preexisted military service, and, if so, whether clear and unmistakable evidence of record establishes that migraine headaches were NOT aggravated by service.  In this regard, aggravation is characterized by an increase in the severity of a disability during service, that is not due to the natural progress of the disease and the underlying condition is worsened.  

A complete rationale for all opinions must be provided, citing to claims file documents as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

If the July 2011 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in neurological disorders for the requested opinions.  

2.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's October 2011 VA mental disorders examination and ask that an addendum opinion be provided.  Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disability etiologically due to active service, regardless of causation (not limited to heat exposure or immunizations).  

If the October 2011 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in psychiatric disorders for the requested opinion(s).  

3.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the March 2012  supplemental statement of the case.  If any benefit sought is not granted, issue another supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


